 


 HCON 416 ENR: Commending Barter Theatre on the occasion of its 75th anniversary.
U.S. House of Representatives
2008-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 416 
 
 
September 30, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Commending Barter Theatre on the occasion of its 75th anniversary. 
 
 
Whereas Barter Theatre in Abingdon, Virginia, presents its 75th anniversary season in 2008;  Whereas Barter Theatre was founded in 1933 by visionary Robert Porterfield, who originated the idea of offering people admission to artistic performances in exchange for fresh produce and livestock, inspiring the name, Barter Theatre;  
Whereas in 1946, the Virginia General Assembly designated Barter Theatre as the State Theatre of Virginia, the first theater to receive this distinction;  Whereas Barter Theatre is a favorite destination for regional, national, and international visitors, and its patrons have more than doubled over the past 10 years;  
Whereas in 2006, the company’s 2 stages drew 160,000 patrons for live theatrical productions, including comedies, musicals, dramas, mysteries, and innovative new works, to educate and entertain audiences;  Whereas, as one of the few resident theaters still functioning, Barter Theatre is the longest continuously operating Equity theater in the country;  
Whereas the Barter Players, the touring company of the theater, travel to 8 States each year, performing at schools and community venues, augmenting the artistic education for all ages;  Whereas Barter Theatre’s Appalachian Festival of Plays and Playwrights is an annual arts festival that celebrates the richness of Appalachian history and culture by providing a venue where the story of the region, both past and present, can be explored and showcased by area playwrights and writers;  
Whereas Barter Theatre has created and implemented an award-winning Internet Distance Learning Program which teaches students about artistic and technical theatrical elements using a web-based interactive program available to classrooms across the region;  Whereas the Barter Theatre Student Matinee Program provides the opportunity for students to attend professional theater performances, ask questions of the actors and other theater professionals, participate in set design and acting workshops, and learn about the inner workings of a professional theater;  
Whereas the Barter Theatre Young Playwrights Festival offers a contest for local high school students to write and submit plays of their own, with the winning plays performed by professionals at Barter Theatre, encouraging the development of students’ writing skills and creativity and providing training to educators in teaching playwriting; and  Whereas Barter Theatre is a premiere tourist attraction in Southwest Virginia and one of the cornerstones of tourism for the entire region: Now, therefore, be it  
 
That the Congress— (1)commends and congratulates Barter Theatre on the occasion of its 75th anniversary;  
(2)recognizes Barter Theatre for providing 75 years of high quality artistic programs to visitors and the surrounding community, educational programs, and a venue for artistic development in Southwest Virginia;  (3)recognizes that Barter Theatre is a valuable educational resource, reaching 18,000 students each season through its productions on two stages; and  
(4)recognizes that educational outreach of Barter Theatre, which includes the Young Playwrights Festival, the Internet Distance Learning Program, the Student Matinee Program, and the touring company of Barter Theatre, the Barter Players, exposes young people to playwriting and performances and encourages artistic expression.   Clerk of the House of Representatives.Secretary of the Senate. 